Exhibit 10.50

Grant No.                     

 

   ¨    Participant’s Copy    ¨    Company’s Copy

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

To                                     :

Arbitron Inc. (the “Company”) has granted you (the “Grant”) restricted stock
units (“RSUs”) as set forth on Exhibit A to this Agreement (the “RSUs”) under
its 2008 Equity Compensation Plan (the “Plan”), subject to the Vesting Schedule
specified on Exhibit A.

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any capitalized terms in this Agreement that this
Agreement does not define.

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    The Grant becomes nonforfeitable (“Vested”) as to some or
all of the RSUs only as provided on Exhibit A. Distribution Dates    You will
receive a distribution of shares (the “Shares”) of Company common stock (“Common
Stock”) equivalent to your Vested RSUs as soon as practicable following the
dates on which you become Vested (the “Distribution Dates”) as provided in
Exhibit A, subject to any overriding provisions in the Plan. Limited Status   
You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
RSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional Vested RSUs based on dividing the Dividend
Equivalent Rights by the Fair Market Value (as defined in the Plan) as of the
date of dividend distribution and holding the resulting additional Vested RSUs
for distribution as provided for the RSUs with respect to which they were
issued. Voting    RSUs cannot be voted. You may not vote the Shares unless and
until the Shares are distributed to you. Transfer Restrictions    You may not
sell, assign, pledge, encumber, or otherwise transfer any interest (“Transfer”)
in the Shares until the Shares are distributed to you.



--------------------------------------------------------------------------------

and Forfeiture    Any attempted Transfer that precedes the Distribution Date for
such Shares is invalid.    Unless the Administrator determines otherwise at any
time or Exhibit A provides otherwise, if your service with the Company
terminates for any reason before all of your RSUs are Vested, then you will
forfeit such unvested RSUs (and the Shares to which they relate) to the extent
that such RSUs do not otherwise vest as a result of the termination. The
forfeited RSUs will then immediately revert to the Company. You will receive no
payment for RSUs that you forfeit.    Your receipt of and retaining the RSUs and
any Common Stock issued thereunder are also subject to your compliance with the
restrictive covenants set out in Exhibit B to this award. Additional Conditions
to Receipt    The Company may postpone issuing and delivering any Shares for so
long as the Company determines to be advisable to satisfy the following:   

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Grant and the
Plan; and

  

its or your complying with any federal, state, or local tax withholding
obligations.

Taxes and Withholding    The RSUs provide tax deferral, meaning that they are
not taxable to you until you actually receive Shares on or around each
Distribution Date. You will then owe taxes at ordinary income tax rates as of
each Distribution Date at the Shares’ value.    The Company is required to
withhold (in cash from salary or other amounts owed you) the applicable
percentage of the value of the Shares on the Distribution Date, regardless of
whether you sell them. If the Company does not choose to do so, you agree to
arrange for payment of the withholding taxes and/or confirm that the Company is
arranging for appropriate withholding.    Unless you determine to satisfy the
tax withholding obligation by some other means approved by the Company, the
Company will, if permissible under applicable law, withhold from those Shares
otherwise issuable to you the whole number of Shares sufficient to satisfy the
minimum applicable tax withholding obligation. You acknowledge that the withheld
Shares may not be sufficient to satisfy your minimum tax withholding obligation.
Accordingly, you agree to pay the Company as soon as

 

- 2 -



--------------------------------------------------------------------------------

   practicable, including through additional payroll withholding, any amount of
the tax withholding obligation that is not satisfied by the withholding of
Shares described above. Additional Representations from You    If you receive
Shares at a time when the Company does not have a current registration statement
(generally on Form S-8) under the Act that covers issuances of Shares to you,
you must comply with the following before the Company will release the Shares to
you. You must:   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restrictions    You will not receive the Shares if issuing the Shares
would violate any applicable federal or state securities laws or other laws or
regulations. Any acceleration, vesting, or extension under this Grant is
subject, as applicable, to the 280G provisions in Exhibit C hereto and to
compliance with any requirement that otherwise applies to you to provide a
release of claims. No Effect on Employment or Other Relationship    Nothing in
this Agreement restricts the Company’s rights or those of any of its affiliates
to terminate your employment or other relationship at any time, with or without
cause. The termination of your relationship, whether by the Company or any of
its affiliates or otherwise, and regardless of the reason for such termination,
has the consequences provided for under the Plan and any applicable employment
or severance agreement or plan. No Effect on Running Business    You understand
and agree that the existence of the RSU will not affect in any way the right or
power of the Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or

 

- 3 -



--------------------------------------------------------------------------------

   proceeding, whether or not of a similar character to those described above.
Section 409A    This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and must be construed consistently
with that section. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the Vested portion is increased in connection with your “separation
from service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) you are then a “specified employee” within
the meaning of Section 409A at the time of such separation from service (as
determined by the Company, by which determination you agree you are bound) and
(y) the payment under such accelerated RSUs will result in the imposition of
additional tax under Section 409A if paid to you within the six month period
following your separation from service, then the payment under such accelerated
RSUs will not be made until the earlier of (i) the date six months and one day
following the date of your separation from service or (ii) the 10th day after
your date of death, and will be paid within 10 days thereafter. Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A. In any event, the Company makes no representations or
warranty and shall have no liability to you or any other person, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section. Unsecured Creditor    This Agreement creates a
contractual obligation on the part of the Company to make payment under the RSUs
credited to your account at the time provided for in this Agreement. Neither you
nor any other party claiming an interest in deferred compensation hereunder
shall have any interest whatsoever in any specific assets of the Company. Your
right to receive payments hereunder is that of an unsecured general creditor of
Company. Governing Law    The laws of the State of Delaware will govern all
matters relating to this Agreement, without regard to the principles of conflict
of laws. Notices    Any notice you give to the Company must follow the
procedures then in effect. If no other procedures apply, you must send your
notice in writing by hand or by mail to the office of the Company’s Secretary.
If mailed, you should address it to the Company’s Secretary at the Company’s
then corporate headquarters, unless the Company directs participants to send
notices to another corporate department or to a third party administrator or
specifies another method of transmitting notice. The Company and the
Administrator will address any notices to you at your office or home address as
reflected on the Company’s personnel or other business records. You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to
participants.

 

- 4 -



--------------------------------------------------------------------------------

Plan Governs    Wherever a conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.

 

       ARBITRON INC. Date:  

 

     By:  

 

 

 

- 5 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. I accept the Grant subject to all of the terms
and provisions of this Agreement and of the Plan under which the Grant is made,
as the Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

 

Date:  

 

   

 

      Name:  

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

- 6 -



--------------------------------------------------------------------------------

Grant No.                     

Arbitron Inc.

2008 Equity Compensation Plan

Restricted Stock Unit

Exhibit A

Recipient Information:

 

Name:  

 

   Signature: X  

 

  

Grant Information:

 

RSUs:  

 

    Date of Grant:  

 

 

Vesting Schedule    The Grant is Vested as to one-fourth of the RSUs on each of
the next four one year anniversaries of the Date of Grant (each a “Vesting
Date”), assuming you remain a service provider to the Company through those
dates. Grant Expiration Rules    Except as otherwise provided in an employment,
retention, or other individual agreement covering you, you will forfeit any
unvested portions of the Grant immediately when you cease to be employed by (or
a member of the Board of) the Company for reasons other than death, disability,
or your Retirement. If your employment ends for death, Disability, or your
Retirement, you will become fully Vested at that date.    “Cause” will have the
meaning set forth in any employment or other agreement or policy applicable to
you or, if no such agreement or policy exists, will mean (i) dishonesty, fraud,
misrepresentation, theft, embezzlement or injury or attempted injury, in each
case related to the Company or any Subsidiary, (ii) any unlawful or criminal
activity of a serious nature, (iii) any breach of duty, habitual neglect of duty
or unreasonable job performance, or (iv) any material breach of any employment,
service, confidentiality or noncompete agreement entered into with the Company
or any Subsidiary.    “Disability” means your disability such as would entitle
you to receive disability income benefits pursuant to the long-term disability
plan of the Company or Subsidiary then covering you or, if no such plan exists
or is applicable to you, your permanent and total disability within the meaning
of Section 22(e)(3) of the Code; provided, however, that the disability must
also comply with the requirements of Treas. Reg. § 1.409A-3(i)(4).

 

- 7 -



--------------------------------------------------------------------------------

   “Retirement” means the termination (other than for Cause or by reason of
death or Disability) of your employment or other service on or after the date on
which you have attained the age of 55 and have completed 10 years of continuous
service to the Company or any Subsidiary (such period of service to be
determined in accordance with the retirement/pension plan or practice of the
Company or Subsidiary then covering you, provided that if you are not covered by
any such plan or practice, you will be deemed to be covered by the Company’s
plan or practice for purposes of this determination).    If a Change in Control
Event occurs before the final Distribution Date and the Change in Control Event
also would be an event described in Treas. Reg. Section 1.409A-3(i)(5) (a “409A
Change in Control Event”), any unvested RSUs you then hold will Vest earlier
than their scheduled Vesting Dates only as provided in this paragraph. A Change
in Control Event that does not comport with that regulation will not cause an
acceleration in Vesting Dates unless otherwise permitted by Section 409A.
Subject to the foregoing rules, if a Change in Control Event occurs and the RSU
is not continued, assumed or replaced, it shall immediately become fully Vested
and the final Vesting Date will be the closing of the Change in Control Event.
Also subject to the foregoing rules, if the RSU is continued, assumed or
replaced, Vesting fully accelerates and the final Vesting Date will be your last
day of employment if, within 24 months following the closing of the Change in
Control Event, the Company terminates your employment without Cause or, if your
employment or other individual agreement provides for resignation for “Good
Reason,” you resign for Good Reason during the same period. Distribution Dates
   The Distribution Date for Shares will be the date the Company selects that is
as soon as administratively practicable following the applicable Vesting Date
(and is, in any event, no later than March 15 of the following calendar year).

 

- 8 -